DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
On pages 13-14 of the response, Applicant urges that since Brander’147 does not specifically disclose the storage and preservation of fresh seafood, nor information as to the amount of liquid exuded from fresh seafood one having ordinary skill in the art would not reasonably expect that the packaging in Brander’147 readily provides effective storage of any and “all” food products including the claimed mollusk material.
It is noted however, that the rejection relies on a combination of references, where Brander’147 does not teach away from other moisture exuding foods, and where Roch teaches that foods such as mollusk have been known in the art to have similarly been packaged in a container comprising absorbent materials for absorbing liquid exuded from the mollusk material.  This is similar to Brander’147.  Furthermore, Brander’114 teaches that absorbent materials used for packaging moisture exuding foods can also comprise and encompass the claimed amounts of carboxymethylcellulose, clay and soluble salts having a trivalent cation.  As the combination teaches a similar structure to the packaged mollusk material as claimed, and as the combination also suggests the steps of packaging mollusk and storing at a temperature of 4°C at normal atmospheric pressure, the combination provides a sufficient showing of a similar structure and process such that there would have been a reasonable expectation that the combination would also have resulted in a similar extension of shelf life, compared to packaging that did not comprise the support structure and absorbent material.
Further on page 14 of the response, Applicant urges that Roch does not cure the deficiencies of Brander’147 because Roch teaches the use of absorbent materials commonly used in baby diaper as the absorbent material and thus there is no expectation of success that the absorbent material disclosed in Brander’147 would successfully absorb liquid exuded from seafood based on the description in Roch that baby diapers absorb liquid from fish stored in boxes.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Roch was relied on to teach that it has been recognized in the art specifically package mollusk material would also exude liquids upon storage and that it has thus been advantageous to thusly package mollusk material in packages comprising absorbent materials.  It is further noted that Roch is not seen to teach away from using other types of absorbent materials.  Brander’147 is also not limiting as to the particular absorbent material and also teaches that the package allows for the absorbent material to absorb and retain greater quantities of exuded fluid as compared to prior art devices (column 4, lines 27-32), while also teaching that the absorbent material is a super-absorbent material that can comprise cellulose derivatives, polymeric substances, clays and other suitable substances (column 3, lines 25-34).  Additionally, Brander’114 teaches that the absorbent materials can encompass those already suggested by Brander’147 but specifically teaches the use of carboxymethyl cellulose, clay and salts with at least one trivalent cation.  Therefore, the combination is seen to suggest the claimed absorbent material composition and it would have been obvious to one having ordinary skill in the art to use such absorbent material compositions as a matter of engineering and/or design based on known absorbent materials recognized in the art for the function of absorbing liquids exuded from packaged foods.

On page 15 of the response, Applicant urges that Brander’114 provides wide ranges for suitable amounts of CMC, clay and trivalent cation and one having ordinary skill in the art would expect that an absorbent composition would have exhibited different characteristics based on the varying quantities of each of the three components within Brander’114’s ranges.  Applicant also urges that there are no examples in Brander’114 to show the preparation and/or use of absorbent materials and no results or data as to the properties or characteristics achieved based on selection from the broad concentration ranges of the components.
It is noted however preferred amounts are not seen to teach away from the broader ranges suggested by Brander’114 (see MPEP 2123).  Furthermore, as Brander’114 teaches using for instance, “about 1-8% trivalent cation” and further suggests “about 10-90% clay” and “about 10-90% CMC, it would have been obvious to one having ordinary skill in the art that when using 1-8% trivalent cation and 10% clay that the amount of CMC would need to have been according adjusted, where “about 90% CMC” can read on “about 87%” CMC as claimed.  Furthermore, in view of using “about 90%” CMC, it would have been obvious to one having ordinary skill in the art for the clay to have been used within the lower amount suggested by Brander’114 (i.e. near the “about 10%” instead of near 90% or 20-30%) and accordingly adjusting the amounts of each to allow for 1-8% of the trivalent cation, which Brander’114 teaches is useful for cross-linking the CMC, which allows for improved absorption of liquids (see paragraph 41-43).  Therefore, as Brander’114 already teaches ranges for each component, it would have been obvious to one having ordinary skill in the art to experiment with the ranges suggested by Brander’114.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
On pages 15-16 of the response, Applicant urges that the unexpected results and outcomes appear to be overlooked and none of the prior art references provide a specific expected or achieved shelf life extension.
It is noted however, that the combination suggests similar amounts of the same materials used for the absorbent composition and therefore there would have been a reasonable expectation that a similar combination of absorbent materials would have provided similar results.
On page 16 of the response, Applicant urges that the independent claims recite a specific absorbent material mixture that results in extending the shelf life of the comestible mollusk material by 50-250% as compared to conventional packaging stored at the same temperature of 4°C at normal atmospheric pressure.
It is noted however, that the combination is seen to suggest using similar amounts of the absorbent material and further suggests storage at similar temperatures.  Additionally, it is noted that since the prior art teaches that the purpose of the absorbents is for preventing spoilage of the food (see Brander’114, paragraph 5; Brander’147 column 1, lines 28-34), it is not seen to be unexpected that the use of the absorbent materials with food positioned on an elevated platform above the absorbent material would have extended the shelf-life of the comestible mollusk material packaged therein. 
On pages 16-17, Applicant urges that there is no disclosure to demonstrate providing improved absorption capacity, especially since Brander’114 does not provide any examples or results/data to show the properties or characteristics achieved based on the disclosed specific absorbent compositions.   Applicant further urges that the prior art does not teach that the absorbent material is the same and that teaching the purpose of extending the shelf-life of foods and merely disclosing the enclosure of comestible mollusk with a lid is not sufficient to conclude a teaching of the same purpose of extending the shelf life of mollusk material; especially as there is no evidence that suggests the prior art can.
 These urgings are not seen to be sufficient to overcome the rejection.  As discussed in the responses above, it is noted that the prior art is seen to suggest a similar absorbent composition and suggests or at least encompasses the claimed absorbent composition using the same absorbent materials as claimed, thus suggesting arriving at “about 87%” CMC together with “about 10%” of a clay and “about 3%” of a trivalent cation as a matter of routine experimentation of known components of an absorbent material composition for achieving the requisite absorption of liquid exuded from a food product.  As also discussed above, it is noted that as the absorbent materials positioned below a platform on which the food rests has been taught by the art for increasing the shelf life of the food due to absorption of liquid exuded by the food, it is not seen to be unexpected for a package comprising an absorbent material as suggested by the prior art combination to also have improved the shelf life compared to a package that does not contain an elevated platform below which is an absorbent material.   The teachings of the combination are seen to teach an absorbent composition that is indeed similar (or close) to that claimed, and clearly encompass the claimed absorbent composition (see MPEP 2144.05(I)).  In addition, the data provided in Applicant’s specification has been acknowledged.  While the data is compared to packaging that does not include the support structure or platform, the data is not seen to provide any comparison to the teachings suggested by the prior art (see MPEP 716.02(b)(III), (e)) and is also not seen to provide data comparing the claimed range with amounts inside and outside of the claimed range (see MPEP 716.02(d)).

In view of the amendment to the claims, the rejection as presented in the Office Action mailed December 13, 2021 has been modified as presented herein:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander (US 6478147) in view of Roch (FR 2553739), Korstanje (BE 1008290), Keizer (EP 720954), Barton (US 20170088297) and Thaeron (FR 2958633) and in further view of Brander (US 20030057114) and “Connecticut Department of Agriculture”. 
Regarding claim 1, Brander’147 teaches a method of packaging and preserving comestible material, comprising, placing comestible material in a product containing space of a storage container atop a platform of a support structure (see figure 1; column 2, lines 15-27 - where there food is placed atop a platform 10, 26, comprising perforated or apertured film 26; column 3, lines 48-62), the storage container comprising an internal compartment having the product containing space (see figure 1, 2), the support structure defining the platform for supporting the comestible material (column 3, lines 48-62), the internal compartment further comprising a reservoir below the platform (see the reservoir 18 below perforated support film 26), the reservoir being configured to retain liquid (column 3, lines 45-47), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (see at least, column 4, lines 11-32), the reservoir comprising an absorbent material (figure 1, item 19).
Brander’147 further teaches enclosing the comestible material within the product containing space with a lid (see figure 1, item 11; column 3, lines 20-25) disposed over the product containing space.
Claim 1 differs from Brander’147 in specifically reciting, that the comestible material is mollusk material and wherein the lid comprises an oxygen permeable material; and allowing the lid to provide a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible mollusk material, wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material.
It is noted however, that Brander’147 is not seen to be limiting as to the particular types of food which can be placed within the container.  Rather, Brander’147 is seen to be open to all foods which can exude liquid that are to be desirably absorbed by the package (see column 4, lines 33-44).   In any case, Roch teaches that it has been notoriously conventional in the art of packaging foods that can exude liquids, to place foods such as mollusks within a container comprising an absorbent material (see page 1, line 14 of the machine translation).  Roch also teaches the use of absorbent materials to absorb liquid exuded from the product (see page 3, lines 81-83 of the machine translation, which teaches absorbing liquids lost by the fish).
To thus modify Brander’147 and to package another type of food product that can also desirably benefit from the liquid absorption reservoir, such as mollusks as taught by Roch would have been obvious to one having ordinary skill in the art, based on a substitution of one conventional type of liquid exuding food for another.
Regarding the lid allowing a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container and wherein a headspace is formed within a volume of the product containing space and beneath the lid that is no occupied by the comestible mollusk material, it is noted that Korstanje teaches that it has been desirable to provide a vented lid that allows for an aerobic environment within the container so as to keep the mollusks (such as mussels) fresh (see paragraph 11, 20 of the machine translation).  Korstanje also teaches allowing any liquid exuded from the mollusks to be drained from the compartment containing the mollusks and into a reservoir (see the figures).  Korstanje teaches using apertures 7, in the lid 3 and where there is a headspace beneath the lid that is not occupied by the comestible mollusk material.  Keizer further evidences providing free communication between the environment and the inner space of the container, so that the pressure in the container is almost atmospheric (column 4, lines 30-41) and where such exchange has been advantageous for supplying sufficient oxygen into the container (see column 3, lines 47-53; column 4, lines 44-47) and where openings in the lid can allow for such bidirectional exchange (column 4, lines 50-53).  Barton further evidences using a lidding film that allows for bidirectional exchange of oxygen to create an aerobic environment for the purpose of also guarding against germination of botulinum spores (see paragraph 93) and where such lidding films are equally applicable to seafood (see paragraph 89).  To thus modify Brander’147 who is not limiting regarding the particulars of the lid and to use an oxygen permeable lid that creates an aerobic environment would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite oxygen to maintain the quality of the mollusks, as well as for minimizing the germination of botulinum spores within the package due to an anaerobic environment.  
Further regarding a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace thereabove.  This is further evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  
Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).  Brander’147 already suggests a headspace and Korstanje, Keizer, and Thaeron further suggest a headspace for a container that contains mollusks. Modification of Brander’147 to have a headspace would have been obvious to one having ordinary skill in the art because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Claim 1 differs from the above combination in specifically reciting, “the absorbent material being a mixture of (i) about 87% by weight of the mixture of a carboxymethylcellulose and/or a salt thereof, (ii) about 10% by weight of the mixture of a clay and (iii) about 3% by weight of the mixture of a soluble salt having at least one trivalent cation.”
It is noted however, that Brander’114 teaches that the absorbent material can comprise carboxymethylcellulose at about 90% (abstract, paragraph 35, which is thus seen to encompass “about 87%”), clay at about 10% (paragraph 36-38); and a trivalent cation at between 1-8% (paragraph 39) which encompasses the range of “about 3%.”
Both Brander’147 and Brander’114 are directed to absorbents used for extending the freshness of foods that exude moisture.  While Brander’147 broadly teaches various components of an absorbent composition (column 3, lines 25-34), Brander’114 teaches specific absorbent compositions recognized for the same purpose as already desired by Brander’147.  To thus modify the combination and to use an absorbent material as taught by Brander ‘114 would thus have been obvious to one having ordinary skill in the art, as a substitution of expedients recognized for performing the same function and where Brander ‘114’s absorbent material can advantageously provide improved absorption capacity.
Regarding the new limitation of “wherein the comestible mollusk material is stored at a temperature of 4°C a normal atmospheric pressure and wherein the method extends the shelf life of the comestible mollusk material by 50% to 250% over comestible mollusk material stored at the same temperature of 4°C at normal atmospheric pressure in conventional packaging that does not contain the support structure and absorbent material,” it is noted that as the combination teaches and encompasses the same absorbent material as claimed for the same purpose of extending shelf-life of foods and also teaches enclosing comestible mollusk with a lid that provides for an aerobic environment in the storage container.  Therefore, it is seen that the combination would have similarly extended the shelf-life in a similar manner.   It is further noted that Roch evidences that it has been known in the art for mollusk material packaged with an absorbent to be stored at refrigerated temperatures (see page 2, line 67 and page 3, line 85 of the machine translation), where conventional refrigeration temperatures encompass 4°C.  Thaeron further evidences that packaged mollusk materials are known to be stored at temperatures below 8°C, thus encompassing storage at 4°C (see page 3, line 89-91 of the machine translation).  “Connecticut Department of Agriculture” further evidences refrigerating mollusk materials, such as mussels at temperatures such as 40°F under well ventilated refrigeration, which thus suggests normal atmospheric pressure (see page 1, 3rd paragraph under “Store Shellfish Properly”).  Therefore, the combination teaches and suggests storage of mollusk material in refrigerated conditions such as below 8°C and specifically at 40°F (i.e. 4.4°C) and to thus use refrigeration at normal atmospheric pressure, at temperatures such as 4°C would have been obvious to one having ordinary skill in the art, for the purpose of keeping the mollusk material fresh during storage and preventing spoilage thereof.
Regarding claim 2, Brander’147 teaches that the supper structure and/or platform comprises a liquid permeable surface (Figure 1, item 26; column 4, lines 11-20 - “apertured film”) that would direct liquid from the mollusk material into the reservoir.
Regarding claim 3, Brander’147 teaches on column 4, lines 11-20 that the support structure and/or platform can be a nonwoven material.
Claims 4, 17 and 20 which specifically recite the absorbent material comprises a gel forming polymer and a mineral composition, it is noted that Brander ’114 teaches an absorbent material that can include a combination of a gel-forming polymer (see paragraph 34, 35) and a mineral composition which can have a second absorbency (see page 6, claim 21; paragraph 34), which can provide improved absorption of liquids (see paragraph 42).  To thus modify the combination and to include a mineral composition that can have a second absorbency as taught by Brander ‘114 would thus have been obvious to one having ordinary skill in the art, for achieving the requisite absorption capacity of the absorbent material to ensure liquid exuded from the mollusk material was appropriately absorbed to reduce spoilage of the food.
Regarding claims 5, 17 and 21, Brander ‘114 further teaches that the absorbent material can comprise citric acid (see paragraph 26) and thus teaches the limitations of claim 5 and 17.
Claim 23 repeats the limitations of claim 3, 4 and 11 and is thus analogously rejected for the reasons discussed above with respect to claims 3, 4 and 11.
Regarding claim 6, in view of Barton, the combination further suggests an oxygen permeable lidding film.  Modification of Brander’147 who is not limiting regarding the particular type of lidding material and to use an oxygen permeable lidding film would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for ensuring an aerobic environment within a container, for another recognized for performing a similar function.
Regarding claim 7, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that there would not have been a vacuum in the container taught by the combination.
Regarding claim 8, Brander’147 teaches a permeable film positioned above the absorbent material, as discussed above with respect to claim 1-3 and therefore, it would have been obvious that the mollusk material would have been positioned above the absorbent material and not in direct contact with the absorbent material.
Regarding claim 9, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that that product containing space is not hermetically sealed, because the references teach an oxygen permeable environment within the sealed container.
Regarding claim 10, the combination as applied to claim 1 teaches the limitations of claim 10.  Further regarding the support structure defining the platform for supporting the comestible mollusk material, this is shown as the combination of the permeable film and support structure as shown in figure 1 item 10.  The platform (figure 1, item 26) has a reservoir containing an absorbent material positioned there-below, which is configured to retain liquid.  The platform and support structure are configured to direct liquid into the reservoir and thus absorbent material.  The combination also teaches enclosing the comestible mollusk material with a lid, the lid comprising an oxygen permeable material and allowing the lid to provide a bidirectional exchange of oxygen to create an aerobic environment in the storage container, with no vacuum.
Regarding the internal and external pressure being equal, this is further taught by Keizer, as already discussed above in order to allow the requisite oxygen environment for the mollusks.  Korstanje’s apertured lid (3) is also seen to result in an equal pressure between the interior of the container and the external environment.
Regarding claim 11, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace there-above.  Keizer as well as Korstanje further evidence the desirability of a lid that is oxygen permeable (via openings therein) and where the container has headspace as evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  Barton further evidences a sealing film that is an oxygen permeable lidding film such that modification to use Barton’s oxygen permeable lidding film for the same purpose of ensuring the requisite oxygen reaches the mollusks would have been obvious to one having ordinary skill in the art.  As the combination teaches a headspace, the combination of Brander’147, Barton, Korstanje and Keizer suggest a lidding film that would not have been “tightly wrapped” directly onto the comestible mollusk material, as discussed above.  
Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).   Thus, one having ordinary skill in the art would have been routinely motivated to modify Brander’147 to use an oxygen permeable lidding film that is not tightly wrapped onto the mollusk material because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Regarding claim 12, the combination as applied to claims 1 and 10 above, teaches a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, as already discussed above.
Claim 13 is analogously rejected for the reasons already discussed above with respect to claims 8 and 9, as claim 13 repeats the limitations of claims 8 and 9.
Claim 14 incorporates the limitations of claims 1, 2, 9, 10 and 13 and therefore, is rejected for the reasons already discussed above with respect to these claims.
Claim 15 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Claim 16 incorporates the limitations of claims 7 and 9 and is thus analogously rejected for the reasons already discussed above with respect to claims 7 and 9.
Claim 18 repeats the structural elements already discussed above with respect to method claims 1, 6, 7, 8, 9, 10 and is thus rejected for the reasons already discussed above with respect to these claims.
Claim 19 repeats the limitations of claim 3 and thus is further rejected for the reasons already discussed above with respect to claim 3.
Claim 22 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Regarding claims 24-35, it is noted that Brander’114 teaches that the clay can be bentonite (paragraph 35) and that the trivalent cation can be potassium aluminum sulfate (see paragraph 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792